ON PETITION FOR REHEARING.
MORGAN, J.
A petition for rehearing has been filed in this case, together with a showing that the transcript of evidence was, in due time, properly settled by the trial judge, the certification thereof being, by the mistake and neglect of the clerk and without fault of appellant, omitted from the record upon appeal; also for permission to file such certificate herein, and for an order directing the trial judge to further certify as to the papers used and considered on the motion for a new trial, that certificate to be likewise included in the record. The petition was granted to permit the correction of the record by attaching to the transcript of evidence the order settling the same, and that portion asking this court to direct the trial judge to certify to the papers, records and files used and considered .on the hearing of the motion for a new trial was denied.
The record, in its present condition, presents for our consideration certain specifications of error involving rulings *672upon appellant’s objections to questions propounded to certain of his witnesses upon cross-examination.
It appears there had been a former trial of the cause, that appellant, Lower, and two other witnesses produced at the trial of the ease here upon review had testified thereat, and that the stenographic notes of their testimony had not been transcribed. Upon cross-examination they were asked if they did not give certain testimony at the former trial, to which objections were made to the effect that since the statements inquired about were in writing, it must be exhibited to the witnesses before any questions of an impeaching nature could be propounded with respect thereto, as required by Rev. Codes, sec. 6083, which provides: “If the statements be in writing, they must be shown to the witness before any question is put to him concerning them.” Appellants’ objections were overruled, the questions were answered, no effort was made to contradict the answers, and it must be assumed they stated the truth.
Assuming, but not deciding, that a reporter’s shorthand notes of testimony given at a previous trial constitute writing as contemplated by the statute above quoted, and that the cross-examination of these witnesses was improper and subject to the objections made, it is entirely clear that no prejudice resulted therefrom to appellants, since the effort to impeach their witnesses, and that was the only object of the questions, was abandoned and they were in no manner discredited by it. . t
Rev. Codes, sec. 4231, provides: “The court must, in every stage of an action, disregard any error or defect in the pleadings or proceedings which does not affect the substantial rights of the parties and no judgment shall be reversed or affected by reason(of such error or defect.” This court has frequently had occasion to refer to that section of the code for its guidance. Among the cases wherein its admonition has been obeyed are the following: Bank of Troy v. Linford, 4 Ida. 677, 43 Pac. 680; Wheeler v. Commercial Bank of Moscow, 5 Ida. 15, 46 Pac. 830; Ada County Farmers’ Irr. Co. v. Farmers’ Canal Co., 5 Ida. 793, 51 Pac. 990, 40 L. R. A. 485; *673Reynolds v. Corbus, 7 Ida. 481, 63 Pac. 884; White v. Johnson, 10 Ida. 438, 79 Pac. 455; Fegtly v. Village Blacksmith Min. Co., 18 Ida. 536, 111 Pac. 129; Rowley v. Stack-Gibbs L. Co., 19 Ida. 107, 112 Pac. 1041; Smith v. Field, 19 Ida. 558, Ann. Cas. 1912C, 354, 114 Pac. 668; Sweeney v. Johnson, 23 Ida. 530, 130 Pac. 997; Richardson v. Bohney, 26 Ida. 35, 140 Pac. 1106; Empire Mill Co. v. District Court, 27 Ida. 383, 149 Pac. 499; Schultz v. Rose Lake L. Co., 27 Ida. 528, 149 Pac. 726; Cady v. Keller, 28 Ida. 368, 154 Pac. 629; Smith v. Peterson, ante, p. 34, 169 Pac. 290; Strong v. Oregon Short Line R. R. Co., ante, p. 48, 169 Pac. 179.
No prejudicial error appearing in the record before us, the decision heretofore rendered is adhered to.
Rice, J., concurs.